USDC IN/ND case 3:20-cv-00243-DRL-MGG document 5 filed 05/26/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 LANDI PAUL HAMMOND,

                         Plaintiff,

         v.                                                 CAUSE NO. 3:20-CV-243-DRL-MGG

 CURTIS TOWING & RECOVERY,

                         Defendant.

                                        OPINION & ORDER

        Landi Paul Hammond, a prisoner without a lawyer, filed a complaint that must be liberally

construed. “[H]owever inartfully pleaded, [it] must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim, or seeks monetary relief against an immune

defendant. “[T]o state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In his complaint, Mr. Hammond alleges that, on April 19, 2018, the towing company towed

his vehicle following a traffic stop in LaGrange County. The company refused to return the vehicle or

his personal property inside it to Mr. Hammond’s spouse, stating that it was condemned and that it

intended to destroy it. Mr. Hammond seeks compensation for lost property value.

        The court lacks subject matter jurisdiction over Mr. Hammond’s claim. See Buethe v. Britt

Airlines, Inc., 749 F.2d 1235, 1238 (7th Cir. 1984) (“[I]t is axiomatic that subject matter jurisdiction

cannot be waived, and that courts must raise the issue sua sponte when it appears that subject matter

jurisdiction is lacking.”). As a federal district court, this court has subject matter jurisdiction over
USDC IN/ND case 3:20-cv-00243-DRL-MGG document 5 filed 05/26/20 page 2 of 2


claims arising under federal law or for claims where there is diversity of citizenship between the parties.

28 U.S.C. § 1331; 28 U.S.C. § 1332. In the complaint, Mr. Hammond asserts a claim against the towing

company, not a state actor. See Scott v. Archey, 99 F. Appx. 62, 63 (7th Cir. 2004); Hinman v. Lincoln

Towing Serv., Inc., 771 F.2d 189, 193 (7th Cir. 1985). Furthermore, the complaint indicates that there is

no diversity of citizenship between the parties and that the amount in controversy is less than $75,000

(he says $4,000). Consequently, Mr. Hammond may not proceed with this case in this court.

        For these reasons, the court DISMISSES this case for lack of subject matter jurisdiction.

        SO ORDERED.

        May 26, 2020                                     s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    2
